DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Applicant's amendment and response filed on 2/23/2022 has been received and entered in to the case. 
	After the interview held on 4/1/2022 with Mr. Morrison, applicant has filed a supplemental amendment to the claims on 4/6/2022.
Claim 2, 5, 8-34 and 39-42 have been canceled, and claims 1, 3-4, 6-7, and 35-38 have been considered on the merits. All arguments have been fully considered. 

Response to Amendment
The declaration under 37 CFR 1.132 filed 2/23/2022 is sufficient to overcome the rejections of claims 1, 3-4, 6-7 and 35-38.
The declaration showed that cell density outside of the claimed range (i.e. 500 cells/l) was ineffective in diagnosing Alzheimer’s disease and also alleged that 50 cells/l as well as 1000 cells/l weren’t be able to diagnose Alzheimer’s disease based on the B cell aggregation. The data shown in the declaration along with the applicant’s arguments are persuasive that there is “unexpected” result of using claimed range of cell density in diagnosing Alzheimer’s disease based on the cell aggregation using B lymphocytes.
The claim rejection under 35 USC §101, 103 and double patenting rejections to claims 1, 3-4, 6-7 and 35-38 have been withdrawn due to the instant amendment. 

Claims 1, 3-4, 6-7 and 35-38 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The closest prior art is Chirilla et al. as cited in the obviousness rejection. The difference between the prior art and the instant invention is the defined cell density of B lymphocytes as claimed (i.e. 125 cells/l and 250 cells/l). While Chirilla et al. teach the substantially similar method of diagnosing Alzheimer’s disease based on cell aggregation rate and the cell can be blood cells including lymphocytes, Chirilla et al. exemplified fibroblast and the cell density taught by Chirilla et al. is in a different range from the claimed cell density. The declaration filed on 2/23/2022 as discussed above shows that the cell density outside of the claimed range, e.g. 500 cells/l, was not able to diagnose AD. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAEYOON KIM whose telephone number is (571)272-9041. The examiner can normally be reached 9-5 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAEYOON KIM/           Primary Examiner, Art Unit 1632